Filed 10/22/13 P. v. Villanueva CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----


THE PEOPLE,

                   Plaintiff and Respondent,                                                 C071438

         v.                                                                     (Super. Ct. No. CRF121200)

GILBERT VILLANUEVA,

                   Defendant and Appellant.


         Appointed counsel for defendant Gilbert Villanueva asked this court to review the
record to determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal. 3d 436 (Wende).) Finding no arguable error, we affirm the judgment.
         In February 2012, defendant was driving in Davis when he was stopped by a
police officer. A search revealed approximately 26.5 grams of methamphetamine.
Defendant was charged with transportation of methamphetamine (Health & Saf. Code,
§ 11379, subd. (a)),1 possession of methamphetamine (§ 11378), and resisting arrest
(Pen. Code, § 148, subd. (a)(1)). It was further alleged defendant had two prior drug
convictions (§ 11370.2, subd. (c)) and had served two prior prison terms. (Pen. Code,
§ 667.5, subd. (b).) Defendant pled no contest to transportation of methamphetamine and



1        Undesignated statutory references are to the Health and Safety Code.

                                                             1
admitted one prior drug conviction enhancement in exchange for a negotiated term of six
years in jail. The remaining counts and enhancements were dismissed. The trial court
denied probation and sentenced defendant to serve the middle term of three years, with an
additional three-year term for the enhancement. The court imposed a $240 restitution
fund fine, $190 in laboratory fees and assessments, a $30 criminal conviction assessment,
and a $40 court operations fee. Other fees and fines were waived. Defendant did not
obtain a certificate of probable cause.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal. 3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.
                                       DISPOSITION
       The judgment is affirmed.



                                                       HOCH              , J.



We concur:



         RAYE             , P. J.



      MURRAY              , J.


                                              2